Citation Nr: 1010139	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-37 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbar spine degenerative disc disease with mild strain. 

2.  Entitlement to service connection for malaria, claimed as 
fever and chills.


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to April 
1976. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The Veteran's low back disability was manifested by 
subjective complaints of pain; objective findings include 
slight limitation of motion but do not show incapacitating 
episodes requiring hospitalization, bedrest as prescribed by 
a physician, abnormal gait; nor are neurological symptoms 
sufficient to warrant a separate rating demonstrated.  

2.  The preponderance of the evidence is against a finding 
that the Veteran has a current diagnosis of malaria or a 
diagnosis of a medical disorder associated with residuals of 
malaria.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbar spine degenerative disc disease with mild strain have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code (DC) 5242 (2009). 

2.  Malaria, claimed as fever and chills, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating- Low Back

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board additionally notes that the diagnostic criteria 
pertinent to spinal disabilities in general was most recently 
revised effective September 26, 2003 (as codified in relevant 
part at 38 C.F.R. § 4.71, DCs 5237, 5238, 5243 (2009).  As he 
filed his most recent increased rating claim in April 2006, 
the Board will consider the criteria effective September 26, 
2003, in its analysis.  

The Veteran's low back disorder is rated at 10 percent 
disabling pursuant to DC 5242.  In order to warrant a higher 
rating, the evidence must show:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees (20 percent);
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees (20 percent); 
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months (20 percent under 
DC 5243). 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.

The Board has reviewed the evidence of record and finds that 
the weight of evidence is against support the next-higher 20 
percent rating.  First, the Board finds that there is no 
basis for a higher rating based on forward flexion of the 
thoracolumbar spine.  

Specifically, a July 2005 private treatment record noted low 
back pain.  Range of motion testing revealed full range of 
motion.  Private treatment records from August 2005 noted 
reduced movement; however, specific range of motion findings 
were not indicated.  In a January 2007 VA examination report, 
the Veteran's lumbar spine range of motion was reported as 
flexion to 70 degrees, extension to 30 degrees, side to side 
lateral flexion to 30 degrees bilaterally and side to side 
rotation to 30 degrees bilaterally.  The "normal" ranges of 
motions listed in the provided Note (2) are the maximum that 
can be used for calculating the combined range of motion.  
Under that mandate, the ranges of motion are added together 
as follows:

90 (forward flexion) + 30 (extension) + 
30 (left lateral flexion) + 30 (right 
lateral flexion) + 30 (right rotation) + 
30 (left rotation) = a total of 240 
degrees

The combined range of motion totaling 240 is considered the 
normal combined range of motion of the thoracolumbar spine.  

Thus, under Note (2), the ranges of motion from the January 
2007 VA examination are added together as follows:

70 (forward flexion) + 30 (extension) + 
30 (left lateral flexion) + 30 (right 
lateral flexion) + 30 (right rotation) + 
30 (left rotation) = a total of 220 
degrees

The combined range of motion totaling 220 degrees is also 
well above the level which would support a 20 percent rating.  
The examiner noted that reexamination of the Veteran's low 
back did not demonstrate any fatigability or loss of range of 
motion.  Based on these results, the Board finds that the 
January 2007 VA examination results do not support a higher 
rating under this provision of the regulations.

Upon VA examination in August 2009, the Veteran's lumbar 
spine range of motion was reported as flexion to 90 degrees, 
extension to 30 degrees, side to side lateral flexion to 30 
degrees on the left, and 25 degrees on the right, and side to 
side rotation to 30 degrees bilaterally. Under Note (2), the 
ranges of motion are added together as follows:

90 (forward flexion) + 30 (extension) + 
30 (left lateral flexion) + 25 (right 
lateral flexion) + 30 (right rotation) + 
30 (left rotation) = a total of 235 
degrees

The combined range of motion totaling 235 degrees is also 
well above the level which would support a 20 percent rating.  
The examiner noted that there was no objective evidence of 
pain following repetitive motion.  She further indicated that 
there was no additional limitation after three repetitions of 
range of motion testing.  The Board finds that the August 
2009 VA examination results do not support a higher rating 
under this provision of the amended regulations.  

The evidence as a whole simply does not reveal a low back 
disability picture more nearly approximating the next-higher 
evaluation.  In so finding, the Board has appropriately 
considered additional functional impairment per 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

Next, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour may warrant a higher 
rating.  Upon VA examination in January 2007, it was noted 
that the Veteran had a normal clinical contour and a normal 
heel-toe gait. The Board has considered that July and August 
2005 private treatment records noted mild scoliosis.  
However, there is no indication that this was caused by 
muscle spasm or guarding, as opposed to a congenital 
manifestation. Significantly, an additional August 2009 VA 
examination indicated that the Veteran had a normal gait.  
Therefore, the medical evidence does not support a higher 
rating under this provision of the regulations.

Additionally, although the incapacitating episodes reported 
at the January 2007 VA examination amount to a total duration 
of at least 2 weeks, they are not supported by documentation 
indicating that bedrest was medically ordered.  Furthermore, 
the VA examiner noted that based on the Veteran's history, 
review of his C-file and his examination, it was most likely 
that his lumbar degenerative disc disease was secondary to a 
normal aging process and not associated with his mild lumbar 
strain that he acquired while in the service.  As such, an 
increased rating is not for application under DC 5243 for 
intervertebral disc syndrome.

In addition, a separate rating for neurological abnormality 
is not warranted.  An August 2005 private treatment record 
noted normal muscle strength and deep tendon reflexes which 
were bilaterally equal. The January 2007 VA examiner noted a 
negative straight leg raise test, normal motor function and 
no gross dermatomal sensory loss. An August 2009 VA 
examination indicated normal motor and sensory examinations. 
Although hypoactive reflexes were noted in knee and ankle 
jerk testing, plantar flexion was normal.  Based on these 
findings, the evidence does not support a separate rating 
based on neurological impairment.

In sum, a rating in excess of 10 percent is not warranted. As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

With respect to the Veteran's claims, the Board has also 
considered the statements of the Veteran and his friend that 
his disability is worse.  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran and his friend are competent to 
report symptoms because this requires only personal knowledge 
as it comes to them through their senses. Layno, 6 Vet. App. 
at 470.  They are not, however, competent to identify a 
specific level of disability of this disorder-according to 
the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of 
the Veteran's low back disability-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations.  The medical findings (as 
provided in the examination reports) directly address the 
criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, the Veteran indicated in his February 2008 
notice of disagreement that his back disability causes severe 
agonizing back pain which renders him almost completely 
immobilized.  He reported that he had been advised by doctors 
to not run, jump, ride a bicycle, or carry anything. He 
stated that it was very difficult to work around the house. 

At his August 2009 VA examination, the examiner noted that 
the Veteran had been retired since 1996, because of 
eligibility by age or duration of work. The Veteran further 
denied a history of hospitalization or surgery. He indicated 
that he did not use any assistive devices and that there was 
no limitation to walking. The examiner noted a mild impact on 
the Veteran's ability to complete chores, shop, exercise, and 
dress, due to his back. No effects were noted with respect to 
his ability to eat, bathe, or use the bathroom. A moderate 
impact was noted with respect to his ability to participate 
in sports, recreation and travel. 

The rating criteria reasonably describe his disability level 
and symptomatology, and provides for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  Consequently, referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.

II.  Service Connection- Malaria 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
	
The Veteran contends that he has residuals of malaria that 
are related to active military service in the Republic of 
Vietnam. He describes the symptoms of malaria at that time as 
consisting of fever and chills, indicating that they first 
appeared in 1966. (See Statement submitted with VA Form 21-
526, received April 2006). 

Service treatment records reveal that the appellant was 
admitted to the hospital in June 1960 for symptoms including 
fever and chills. He was diagnosed with pneumonia. An August 
1962 examination noted no recurrence of this illness, nor 
sequela.  

While medical examinations completed in February 1963, 
November 1965, January 1969, and December 1975 noted specific 
contentions by the Veteran, as to medical conditions he 
currently suffered from or had in the past, these reports 
included no complaints or reports of recurrent fever and 
chills. A March 1976 separation examination report reflected 
that all of the Veteran's systems were evaluated as 'normal,' 
with the exception of his tonsils having been enucleated. On 
a March 1976 Report of Medical History, completed in 
conjunction with his separation examination, the Veteran 
indicated that he had in fact been treated for illness or 
injury other than that already noted. However, when asked to 
explain, he only reported a broken left clavicle and a broken 
bone in his right hand.  He made no mention of frequent fever 
or chills. Significantly, the records do not demonstrate that 
the Veteran was diagnosed with malaria during service, or a 
chronic condition associated with his fever and chills 
symptomatology.

Next, a review of the post-service evidence reveals that the 
Veteran has not yet been formally diagnosed as having 
malaria. A July 1993 treatment record considered the 
Veteran's contentions that he had experienced recurrent 
episodes of fever and chills since his tour in Vietnam, 26 
years prior.  The treating physician indicated that the 
Veteran's history of "recurrent fever of . . . long duration 
[was] puzzling."  He further stated, 

Illnesses that come to my mind are 
Familial Mediterranean Fever and cyclic 
neutropenia.  The studies at Ft. Belvoir 
suggest mild hemolysis, which makes 
malaria possible but 26 yrs is a very 
long time unless exposure took place more 
recently. Babesiosis is also possible but 
this is usually a self limited illness. 

While treatment records in the file document that the Veteran 
has sought medical assistance over the years, complaints of 
recurring fever/chills were not demonstrated. A January 2007 
VA examiner additionally considered the Veteran's report of 
episodic periods of fever and chills, since his service in 
Vietnam. The VA examiner noted that the Veteran's recurrent 
fever and chills were of undetermined origin. He indicated 
that Malaria had not been established as a diagnosis and that 
the Veteran had never received anti-malarial therapy. 

	The Board finds that the January 2007 VA examination is 
adequate for evaluation purposes.  Specifically, the examiner 
reviewed the claims file.  Moreover, the January 2007 VA 
examiner interviewed the Veteran, and conducted a physical 
examination. There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  Further, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiner's findings to be of great 
probative value.

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability. The 
Court has held that there can be no valid claim without proof 
of a present disability. Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 
The existence of a current disability is the cornerstone of a 
claim for VA disability benefits. See Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997). 

In the absence of competent medical evidence showing that the 
Veteran presently has malaria or a disorder that has been 
associated by a medical professional with the residuals of 
malaria, there is no basis for the granting of direct service 
connection for this condition. 

In light of the lack of medical evidence indicating that the 
Veteran was diagnosed with malaria within one year of 
separation from service, service connection on a presumptive 
basis for tropical conditions is also not available. 
Therefore, service connection for malaria must be denied. 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

The diagnosis of malaria depends on the identification of the 
malarial parasites in blood smears. If the Veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone. Relapses must be confirmed by the presence of malarial 
parasites in blood smears. Thereafter, the condition may be 
rated for residuals under the appropriate system. 38 C.F.R. § 
4.88b, DC 6304 (2009). There is no laboratory evidence that 
the Veteran has or has ever had active malaria, and no signs 
and symptoms were observed by VA during the January 2007 VA 
examination. 

The Board has also considered the Veteran's statements 
asserting a nexus between his symptomatology and active duty 
service.  To the extent that the Veteran maintains such a 
nexus, as a layperson, the Veteran is not competent to give a 
medical opinion on causation or aggravation of a medical 
condition. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The 
Board acknowledges that the Veteran is competent to give 
evidence about current symptoms and what he experienced. 
Layno v. Brown, 6 Vet. App. 465 (1994). Additionally, his 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation. 38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006). 

Malaria, as contrasted with symptoms of viral infections, is 
not subject to lay diagnosis. The Veteran can report having 
experienced fever and chills. However, these are subjective 
symptoms and not readily identifiable the way that varicose 
veins may be observed, objectively. Barr v. Nicholson, 21 
Vet. App. 303 (2007). There are many different viral 
infections. The Veteran does not have the medical expertise 
to discern the nature of any viral infection, nor does he 
have the medical expertise to provide an opinion regarding 
the etiology.

The weight of the medical evidence demonstrates that malaria 
was not incurred in or aggravated by service. As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to his increased rating claim, a letter 
satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran in May 2006, prior to 
the RO decision that is the subject of this appeal.  The 
letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in May 2006.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  For this reason, no further development is required 
regarding the duty to notify.

With respect to his service connection claim for malaria, the 
VCAA duty to notify was satisfied by way of a letter sent to 
the Veteran in May 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish a disability rating, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records.  
Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in January 2007 (back and malaria), and 
August 2009 (back).

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





ORDER

A rating in excess of 10 percent for lumbar spine 
degenerative disc disease with mild strain is denied. 

Service connection for malaria, claimed as fever and chills, 
is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


